455 F.2d 522
UNITED STATES of America, Appellee,v.Charles ROSE, a/k/a Curley, Defendant-Appellant.
No. 497, Docket 71-2040.
United States Court of Appeals,Second Circuit.
Argued Jan. 28, 1972.Decided March 8, 1972.

Jay S. Horowitz, Asst. U. S. Atty., Southern District of New York (Whitney North Seymour, Jr., U. S. Atty., and John W. Nields, Jr., Asst. U. S. Atty., Southern District of New York, on the brief), for appellee.
Howard J. Diller, New York City, on the brief, for defendant-appellant.
Before FRIENDLY, Chief Judge, and ANDERSON, Circuit Judge, and BONSAL, District Judge.*
PER CURIAM:


1
The judgments of conviction as entered in the District Court on both of the two counts are affirmed.



*
 Of the Southern District of New York, sitting by designation